DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 12/22/20 has been entered. Claims 1-16 and 34=36 remain pending in the application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 35-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, Applicant recites “wherein the power source is coupled to the medical implant for operation of the medical implant”. The “medical implant” has not been positively recited, only inferentially included, thus it is unclear if this is a required element of the system.
Claim 7 recites “wherein the ionic concentration and the diluate ionic concentration is sodium ion concentration”. It is unclear how this structurally or functionally limits any structural element set forth in the apparatus of claim 1. Does this require a certain type of membrane that creates these concentrations, or just a system with the capability of carrying fluids of different concentrations if a user provides the device with fluids of different concentrations? Claims 8 and 9 inherit this deficiency.
Claim 8 recites “wherein the sodium ion concentration of the concentrate blood stream is at least 10 percent higher than the sodium ion concentration of the diluate blood stream”. It is unclear how this structurally or functionally limits any structural element set forth in the apparatus of claim 7. Does this require a certain type of membrane that creates these concentrations, or just a system with the capability of carrying fluids of different concentrations if a user provides the device with fluids of different concentrations?
Claim 9 recites “wherein the sodium ion concentration of the concentrate blood stream is 10-30 percent higher than the sodium ion concentration of the diluate blood stream”. It is unclear how this structurally or functionally limits any structural element set forth in the apparatus of claim 7. Does this require a certain type of membrane that creates these concentrations, or just a system with the capability of carrying fluids of different concentrations if a user provides the device with fluids of different concentrations?
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 and 35-36 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Applicant recites part of a human, i.e. “a diluate blood stream” and “a concentrate blood stream” (Claim 1, lines 4-5). Thus, these claims include a human within the scope and is non-statutory. Dependent claims 2-16 and 35-36 inherit this deficiency.
   A claim directed to or including within its scope a human is not considered to be patentable subject matter under 35 U.S.C. 101. The grant of a limited, but exclusive property right in a human being 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Heller (US 2002/0025469) in view of Messalem et al. (US 2010/0326833), herein referred to as Messalem.
Regarding claim 1 and 34, Heller discloses a power source for a medical implant comprising an anode and cathode (e.g. [0020] anode 102 and cathode 104) adjacent to a membrane stack, the membrane stack comprising at least one ion exchange membrane (e.g. [0020] separation between the anode 102 and cathode 104 is accomplished using one or more spacers 103…permeable, porous, microporous, and/or fibrous…may be ion selective membranes), blood streams (e.g. [0019] the fuel for the operation of the fuel cell may be provided by compounds in blood); and wherein the power source is coupled to the medical implant for operation of the medical implant (e.g. [0084] The electrical power generated by the fuel cell can be used to operate a variety of devices, including, for example, medical or other devices implanted in a human or animal). Regarding claim 34, Heller further discloses and implant (e.g. [0084]).
Heller discloses the claimed invention except for defining diluate and concentrate fluid compartments, a first conduit for delivering a diluate stream to the diluate fluid compartment and a second conduit for delivering a concentrate stream to the concentrate fluid compartment, wherein the 
Regarding claim 2, Heller discloses wherein the ion exchange membrane is a cation exchange membrane (e.g. [0020]).
Regarding claim 3, the modified Heller discloses wherein the membrane stack comprises alternating anion and cation exchange membranes defining a plurality of diluate and concentrate fluid 
Regarding claim 5, the modified Heller discloses a diluate blood stream return conduit and a concentrate blood stream return conduit (e.g. Messalem - [0103] process stream flows out through exit port 31' (diluate return conduit)...feed stream flows out through exit port 31 (concentrate return conduit)).
Regarding claim 6, the functional language and statement of intended use of claim 6 have been carefully considered but are not considered to impart any further structural limitations over the prior art. Since the modified Heller utilizes a first conduit and second conduit as claimed by the applicant, the modified Heller is therefore capable of being used as a first conduit in fluid communication with a first vein and a second conduit is in fluid communication with a second vein. In addition, nothing prevents the modified Heller’s first conduit and second conduit from being used as a first conduit being in fluid communication with a first vein and a second conduit being in fluid communication with a second vein. Therefore, it is capable of being used as a first conduit being in fluid communication with a first vein and a second conduit being in fluid communication with a second vein.
Regarding claim 7, the modified Heller discloses wherein the ionic concentration is sodium ion concentration (e.g. Messalem - [0101] sodium).
Regarding claims 8 and 9, the functional language and statement of intended use of claims 8 and 9 have been carefully considered but are not considered to impart any further structural limitations over the prior art. Since the modified Heller utilizes a power source as claimed by the applicant, the modified Heller is therefore capable of being used wherein the sodium ion concentration of the concentrated blood stream is at least 10 percent, or 10-30 percent higher than the sodium ion concentration of the diluate blood stream. In addition, nothing prevents the modified Heller’s power source from being used 
Regarding claim 10, the modified Heller discloses wherein the membrane stack does not comprise one or more rinse chambers (e.g. Messalem discloses a membrane package comprising a plurality of cell pairs allowing free flow of feed and process streams, none of which operates using a rinse chamber, e.g. [0017] and [0037]).
Regarding claim 11, the modified Heller discloses wherein the membrane stack is formed of a single cell pair (e.g. Messalem - [0033] for example 1-10 cell pairs).
Regarding claim 12, the modified Heller discloses wherein the membrane stack comprises two or more cell pairs (e.g. Messalem - [0017] and [0033] a plurality of cell pairs).
Regarding claim 35, the modified Heller discloses wherein the at least one ion exchange membrane has a thickness of 0.5-5 mm (e.g. Messalem - [0031] membranes…thickness of 2-4 mm; and [0113] cation and/or anion exchange membrane 106 may comprise a thickness in a range from 25 micron to 1 mm).
Regarding claim 36, the modified Heller discloses wherein the power source is connected to a battery for operation of the medical implant (e.g. Messalem - [0036] the electrodes…are adapted to create a direct current flow through the module(s)…and the electrodes are connected to a DC voltage source (e.g. battery)).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Heller in view of Messalem, as applied above, in further view of Hestekin et al. (US 2016/0133981), herein referred to as Hestekin.
Regarding Claim 4, the modified Heller discloses the claimed invention except for electrical circuitry for transferring electrical energy to the medical implant. Hestekin teaches that it is known to .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Heller in view of Messalem, as applied above, in further view of Meyer et al. (US 2015/0083647), herein referred to as Meyer.
Regarding Claim 13, the modified Heller discloses the claimed invention except for a salt cartridge in fluid communication with the second conduit. Meyer teaches that it is known to use a salt cartridge in fluid communication with the second conduit as set forth in [0296] (e.g. therapy cassette features a dry sodium chloride cartridge 203, arterial line 102 and venous line 105 extends from cassette) and [0257] (e.g. flow path 110 through cartridges…such that saturated solutions of an infusate such as sodium chloride are metered back into the controlled compliant flow path 110 (second conduit) to enable concentration of one or more solutes in the dialysate to be increased in the dialysate (fluid communication)) to increase salt concentration in the concentrate solution. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Heller, with a salt cartridge in fluid communication with the second conduit as taught by Meyer, since such a modification would provide the predictable results of increasing salt concentration in the concentrate solution.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Heller in view of Messalem and Meyer, as applied above, in further view of Soykan et al. (US 2013/0274642), herein referred to as Soykan.
Regarding Claim 14, the modified Heller discloses the claimed invention except for wherein a blood stream contacts the salt cartridge to provide the concentrate blood stream. Soykan teaches that it is known to use wherein a blood stream contacts the salt cartridge to provide the concentrate blood stream as set forth in [0147] to enable salination of blood. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Heller, with wherein a blood stream contacts the salt cartridge to provide the concentrate blood stream as taught by Soykan, since such a modification would provide the predictable results of enabling salination of blood.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Heller in view of Messalem, as applied above, in further view of Tsukamoto et al. (US 2004/0004464), herein referred to as Tsukamoto.
Regarding Claim 15, the modified Heller discloses the claimed invention except for wherein the medical implant is a cardiac implant. Tsukamoto teaches that it is known to use wherein the medical implant is a cardiac implant as set forth in [0020] (e.g. implanted cardiac defibrillators) to power an implantable cardiac device that needs to be replaced or serviced without delay. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Heller, with wherein the medical implant is a cardiac implant as taught by Tsukamoto, since such a modification would provide the predictable results of powering an implantable cardiac device that needs to be replaced or serviced without delay.
Regarding Claim 16, the modified Heller discloses the claimed invention except for wherein the medical implant is an artificial organ. Tsukamoto teaches that it is known to use wherein the medical implant is an artificial organ as set forth in [0003] (e.g. implanted biomedical batteries have become important for powering artificial organs) to power an artificial organ that needs to be replaced or serviced without delay. It would have been obvious before the effective filing date of the claimed .
Response to Arguments
Applicant's arguments filed 12/22/20 have been fully considered but they are not persuasive.
In response to Applicant’s argument that “each of the claims 7-9 is directed to a power source for a medical implant, not the naturally occurring characteristic. Thus, claim 7 is effectively stating that the concentrate blood stream of the power source has a sodium ion concentration higher than a sodium ion concentration of the diluate blood stream”, Examiner notes that this does overcome the 101 but is rejected under section 112 above, as the limitation “wherein the ionic concentration and the diluate ionic concentration is sodium ion concentration” does not refer to features that are structurally part of the power source of claim 1, and it is therefore unclear if or how this limits any structural element set forth.
In response to Applicant’s argument that “Messalem is silent regarding biological devices and medical implants”, Examiner notes that this is an intended use because there is no medical device positively recited, and the structure of Messalem is still capable of being used on biological devices and medical implants. Please note the rejection above in view of Heller.
In response to Applicant’s argument that Messalem is silent regarding use of ionic concentrations in blood to power such systems”, Examiner notes that this appears to be an intended use of the system, and please also note the new grounds of rejection above in view of Heller.
The rejections to claims 1-16 and 34-36 remain withstanding.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE E BANIS whose telephone number is (571)270-3448.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/GEORGE E BANIS/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792